DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 3, 4, 7-11, 13, 14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizener et al (2018/0080412) in view of either Lin et al “Experimental study on propagation mode of H2/Air continuously rotating detonation wave” or Tenney et al (2,609,660) and optionally in view of Falempin et al (9,816,463) 1.  

    PNG
    media_image1.png
    423
    669
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    359
    618
    media_image2.png
    Greyscale

Tenney teaches an explosive [analogous to detonation] combustor where wherein the fuel-oxidizer nozzle 17 forms a fuel injection opening 88 therethrough configured to provide a flow of fuel to a first flow of the flow of oxidizer through the fuel-oxidizer nozzle [see e.g. Fig. 17] where the fuel and air are mixed prior to explosive combustion [col. 5, lines 46-48], which is analogous to detonation combustion.  This arrangement is easy to assemble /disassemble, efficient and inexpensive [see page 1, 2nd full paragraph].  It would have been obvious to one of ordinary skill in the art to employ a fuel injection opening therethrough configured to provide a flow of fuel to the first flow of the flow of oxidizer, as taught by Lin et al or Tenney, through the fuel-oxidizer nozzle of Mizener et al, in order to employ a conventional fuel / oxidizer mixing arrangement used in the art that either provides adequate mixing for rotating detonation and/or is part of fuel/oxidizer . 
Claims 1, 3-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizener combination A, as applied above, and further in view of Vandervort et al (2006/0260291) and Szetela (3,572,031) and/or Kuhring (2,742,762)  and in view of Joshi et al (2015/0167544) and optionally in view of Rankin et al "Overview of Performance, Application, and Analysis of Rotating Detonation Engine Technologies"2, and for claims 6, 16 further in view of Ansart et al (6,105,371) .  	Mizener et al teach various aspects of the claimed invention and use a broad reading of the gas nozzle / plurality of gas nozzle (e.g. which could still contain fuel and be in an overall detonation chamber) but do not teach a narrower construction of the gas nozzle / plurality of gas nozzle in radial arrangement with the fuel/oxidizer nozzle; wherein the plurality of the .  
Interpretation 1)  
 	Vandervort et al [Figs. 2, 3, 4] teach A detonation combustion (DC) system, the DC system comprising: a detonation chamber wall 12 extended circumferentially about a combustion centerline and extending along a longitudinal direction between an upstream end [with fuel injection] and a downstream end of a detonation chamber formed by the detonation chamber wall 10; and a fuel-oxidizer nozzle [primary air and fuel] and a gas nozzle 14, 20 [Fig. 3] each in radial arrangement with one another, wherein the fuel-oxidizer nozzle and the gas nozzle are each configured to receive a flow of oxidizer from upstream of the DC system; wherein the fuel-oxidizer nozzle comprises a first nozzle [primary air and fuel] disposed upstream of the detonation chamber, and further wherein the fuel-oxidizer nozzle forms a fuel injection opening therethrough configured to provide a flow of fuel to a first flow of the flow of oxidizer through the fuel-oxidizer nozzle, the fuel-oxidizer nozzle thus providing a fuel-oxidizer mixture to the detonation chamber; and wherein the gas nozzle comprises a second at least convergent-[divergent aspect is unclear] nozzle extended through the detonation chamber wall 12 at least partially along the longitudinal direction, wherein the gas nozzle provides a second flow of the flow of oxidizer into the detonation chamber at least partially co-directional to the detonation chamber wall;
   wherein the gas nozzle 12 is defined through the detonation chamber wall at least partially along a radial direction relative to the combustion centerline;

 wherein the gas nozzle is disposed at an acute angle through the detonation chamber wall;	 wherein the detonation chamber wall 12 defines a longitudinally extended portion within the detonation chamber, wherein the longitudinally extended portion is extended downstream of the gas nozzle to direct the flow of gas at least partially co-directional to the detonation chamber wall;
 wherein the DC system comprises a plurality of the gas nozzle disposed in an adjacent arrangement around a circumferential direction around the combustion centerline.  
 	(11) A heat engine, comprising: an inlet section [compressor, see paragraph 0020] through which a flow of oxidizer enters the heat engine, wherein the flow of oxidizer; an expansion section [e.g. turbine] through which a flow of combustion products exits the heat engine; and detonation combustion (DC) system disposed in serial flow arrangement between the inlet section and the expansion section [see paragraph 0034 for a turbine], the DC system comprising: a detonation chamber wall 12 extended circumferentially about a combustion centerline and extending along a longitudinal direction between an upstream end [with fuel injection] and a downstream end of a detonation chamber formed least convergent-[divergent aspect is unclear] nozzle extended through the detonation chamber wall at least partially along the longitudinal direction, wherein the gas nozzle 14, 20 provides a second flow of the flow of oxidizer into the detonation chamber at least partially co-directional to the detonation chamber wall;
 wherein the gas nozzle of the DC system 14, 20 is disposed radially between the fuel-oxidizer nozzle and the detonation chamber wall, and wherein the gas nozzle is disposed upstream of the detonation chamber;
 wherein the gas nozzle 14, 20 of the DC system is defined through the detonation chamber wall at least partially along a radial direction relative to the combustion centerline;
 wherein the DC system comprises a plurality of the gas nozzle 14, 20 extended through the detonation chamber wall at least partially along a radial direction relative to the combustion centerline, wherein the plurality of the gas nozzle is disposed in an adjacent 
  (17) wherein the gas nozzle 14, 20 of the DC system is disposed at an acute angle through the detonation chamber wall;	 wherein the detonation chamber wall defines a longitudinally extended portion within the detonation chamber, wherein the longitudinally extended portion is extended downstream of the gas nozzle to direct the flow of gas at least partially co-directional to the detonation chamber wall. 
    PNG
    media_image3.png
    196
    423
    media_image3.png
    Greyscale

 	As set forth above, Vandervort teach the gas nozzle 14 [Fig. 3] defining a second nozzle extended through the detonation chamber wall 12 at least partially along the longitudinal direction, provides a second flow of the flow of oxidizer into the detonation chamber at least partially co-directional to the detonation chamber wall 12, wherein the gas nozzle is disposed at an acute angle through the detonation chamber wall; where the second nozzle 14 has at least a convergent 20 portion and throat [Fig. 3] or uses a constant cross-section [inset of Fig. 2], it is unclear whether the downstream end is divergent in Fig. 3.  Kuhring teaches cooling holes in the combustion chamber wall forming a second convergent-divergent nozzle [Figs. 6, 7] extended through the combustion chamber wall 9 is equivalent to using a chamfer / convergent portion 11 or 12 and throat [Figs. 5A or 5D or 5C].  Szetela teach the equivalence of using a constant cross-section for the gas nozzle [Fig. 7] with a convergent-divergent cross-section for the gas nozzle.  Joshi et al may be applied as a teaching reference that teaches the use of the converging-diverging gas nozzle shape serves to arrest / prevent the rotating detonation wave from propagating therethrough to undesired areas [see paragraphs 0030 and 0031].  Rankin may optionally be applied as a teaching reference teaching that rotating detonation chambers walls, in particular, require by use of oxidizer cooling.  It would have been obvious to one of ordinary skill in the art to employ a gas nozzle / gas nozzles spaced in adjacent arrangement along the longitudinal direction and in the circumferential direction through the detonation chamber wall in radial arrangement with the fuel-oxidizer nozzle and configured to receive a flow of oxidizer [from the inlet section] upstream of the DC system and wherein the gas nozzle provides a second flow of the flow of oxidizer into the detonation chamber at least partially co-directional to the detonation chamber wall, as taught by Vandervort, for detonation combustion chambers, in order to provide cooling to the chamber walls to prevent overheating, where the gas nozzle having a convergent-divergent nozzle shape is specifically taught by either Kuhring or Szetela, as equivalent gas nozzles cross-sectional shapes used in the art for used for cooling combustion chamber walls and which facilitate low pressure losses and/or take advantage of the arresting of the detonation wave from propagating through 
	Interpretation 2) 

	Alternately, Szetela [see annotations] teach A combustion system, the combustion system comprising: a combustion chamber wall 20,18 extended circumferentially about a combustion centerline and extending along a longitudinal direction between an upstream end and a downstream end of a combustion chamber formed by the combustion chamber wall 10; and a fuel-oxidizer nozzle [not shown, but typical in the art] and a gas nozzle [see annotations] each in radial arrangement with one another, wherein the fuel-oxidizer nozzle [not shown, but typical in the art] and the gas nozzle are each configured to receive a flow of oxidizer [AIR] from upstream of the combustion system; and wherein the gas nozzle comprises a second convergent-divergent nozzle 14 [see Fig. 8] extended through the combustion chamber wall at least partially along the longitudinal direction, the gas nozzle provides a second flow of the flow of oxidizer into the detonation chamber at least partially co-directional to the detonation chamber wall 18, 20;   wherein the gas nozzle 14 is defined through the combustion chamber wall at least partially along a radial direction [radial inclination] relative to the combustion centerline;  wherein the combustion system comprises a plurality of the gas nozzle 14 extended 
 	As for wherein each longitudinal position of the plurality of the gas nozzle forms an increasing pressure ratio along a downstream direction from the fuel-oxidizer nozzle, wherein the pressure ratio is relative to a pressure plenum and the detonation chamber, Ansart et al teach wherein each longitudinal position of the plurality of the gas nozzle / holes 12 forms an increasing pressure ratio / drop along a downstream direction from the fuel-oxidizer nozzle [at the head / left end of the combustion chamber 1], wherein the pressure ratio / drop is relative to a pressure plenum [outside of 4] and the combustion chamber 4 [see col. 1, lines 35-52; col. 2, lines 1-28].  It would have been obvious to one of ordinary skill in the art to increase the pressure ratio of the gas nozzles along the downstream direction, as taught by Ansart, as the typical practice in the art for the cooling flow. 
 Claims 4, 8, 9, 10, 14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Mizener combination B, as applied above, and further in view of Stamm (3,995,422).  The prior art teach claims 8, 18.  For an alternate treatment of these limitations, Vandervort et al teach the gas nozzle 14, 20 is disposed at an acute angle through the detonation chamber wall 12 [Szetela also teach these limitations as applied above].  For an alternate treatment of wherein the detonation chamber wall defines a longitudinally extended portion within the detonation chamber, wherein the longitudinally extended portion is extended downstream of the gas nozzle to direct the . 
 Claims 1, 3-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosaka et al (2017/0146244) in view of Vandervort et al (2006/0260291) and Szetela (3,572,031) and/or Kuhring (2,742,762) and in view of Joshi et al (2015/0167544) and optionally in view of Rankin et al "Overview of Performance, Application, and Analysis of Rotating Detonation Engine Technologies"3 and for claims 6, 16 in view of Ansart et al (6,105,371).  

    PNG
    media_image4.png
    423
    405
    media_image4.png
    Greyscale
  Kurosaka et al teach [see annotations above] A rotating detonation combustion (RDC) system 10, the RDC system 10 comprising: a detonation chamber wall extended circumferentially about a combustion centerline and extending along a longitudinal direction between an upstream end and a downstream end of a detonation chamber 2] configured to provide a flow of fuel to a first flow of the flow of oxidizer through the fuel-oxidizer nozzle; 	(11) A heat engine [see paragraph 0024 for heat engine types, including the RDC in the bypass duct of turbine engine or as a ramjet], comprising: an inlet section [through which a flow of oxidizer [O2] enters the heat engine, wherein the flow of oxidizer; an expansion section [turbine engines or ramjets have a nozzle / turbine / or other expansion section for thrust or power to be generated] through which a flow of combustion products exits the heat engine; and rotating detonation combustion (RDC) system 10 disposed in serial flow arrangement between the inlet section and the expansion section, the RDC system comprising: a detonation chamber wall extended circumferentially about a combustion centerline and extending along a longitudinal direction between an upstream end and a downstream end of a detonation chamber formed by the detonation chamber wall; and a fuel-oxidizer nozzle, wherein the fuel-oxidizer nozzle are each configured to receive a flow of oxidizer from the inlet section upstream of the RDC system; wherein the fuel-oxidizer nozzle comprises a first convergent- divergent nozzle [see annotations] disposed upstream of the detonation chamber, and further wherein the fuel-oxidizer 2] therethrough configured to provide a flow of fuel to a first flow of the flow of oxidizer [O2] through the fuel-oxidizer nozzle, the fuel-oxidizer nozzle thus providing a fuel-oxidizer mixture to the detonation chamber;.
  	Kurosaka et al do not teach a gas nozzle in radial arrangement with the fuel-oxidizer nozzle [from the limitation: a fuel-oxidizer nozzle and a gas nozzle each in radial arrangement with one another], the gas nozzle configured to receive a flow of oxidizer from upstream of the RDC system, the gas nozzle defining a second convergent-divergent nozzle extended through the detonation chamber wall at least partially along the longitudinal direction, the gas nozzle provides a second flow of the flow of oxidizer into the detonation chamber at least partially co-directional to the detonation chamber wall; norwherein the gas nozzle is defined through the detonation chamber wall at least partially along a radial direction relative to the combustion centerline;  wherein the RDC system comprises a plurality of the gas nozzle extended through the detonation chamber wall at least partially along a radial direction relative to the combustion centerline, wherein the plurality of the gas nozzle is disposed in an adjacent circumferential arrangement through the detonation chamber wall relative to the combustion centerline;	wherein the plurality of the gas nozzle is disposed in an adjacent arrangement along the longitudinal direction through the detonation chamber wall;	wherein each longitudinal position of the plurality of the gas nozzle forms an increasing pressure ratio along a downstream direction from the fuel-oxidizer nozzle, wherein the pressure ratio is relative to a pressure plenum and the detonation chamber;
 Interpretation 1)  
 	Vandervort et al [Figs. 2, 3, 4] teach A detonation combustion (DC) system, the DC system comprising: a detonation chamber wall 12 extended circumferentially about a combustion centerline and extending along a longitudinal direction between an upstream end [with fuel injection] and a downstream end of a detonation chamber formed by the detonation chamber wall 10; and a fuel-oxidizer nozzle [primary air and fuel] and a gas nozzle 14, 20 [Fig. 3] each in radial arrangement with one another, wherein the fuel-oxidizer nozzle and the gas nozzle are each configured to receive a flow of oxidizer from upstream of the DC system; wherein the fuel-oxidizer nozzle comprises a first nozzle [primary air and fuel] disposed upstream of the detonation chamber, and further wherein the fuel-oxidizer nozzle forms a fuel injection opening therethrough configured to 
   wherein the gas nozzle 12 is defined through the detonation chamber wall at least partially along a radial direction relative to the combustion centerline;
  wherein the DC system comprises a plurality of the gas nozzle 14, 20 extended through the detonation chamber wall at least partially along a radial direction relative to the combustion centerline, wherein the plurality of the gas nozzle is disposed in an adjacent circumferential arrangement through the detonation chamber wall relative to the combustion centerline;	 wherein the plurality of the gas nozzle 14, 20 is disposed in an adjacent arrangement along the longitudinal direction through the detonation chamber wall;	
 wherein the gas nozzle is disposed at an acute angle through the detonation chamber wall;	 wherein the detonation chamber wall 12 defines a longitudinally extended portion within the detonation chamber, wherein the longitudinally extended portion is extended downstream of the gas nozzle to direct the flow of gas at least partially co-directional to the detonation chamber wall;

 	(11) A heat engine, comprising: an inlet section [compressor, see paragraph 0020] through which a flow of oxidizer enters the heat engine, wherein the flow of oxidizer; an expansion section [e.g. turbine] through which a flow of combustion products exits the heat engine; and detonation combustion (DC) system disposed in serial flow arrangement between the inlet section and the expansion section [see paragraph 0034 for a turbine], the DC system comprising: a detonation chamber wall 12 extended circumferentially about a combustion centerline and extending along a longitudinal direction between an upstream end [with fuel injection] and a downstream end of a detonation chamber formed by the detonation chamber wall 10; and a fuel-oxidizer nozzle [primary air and fuel] and a gas nozzle 14, 20 each in radial arrangement with one another, wherein the fuel-oxidizer nozzle and the gas nozzle are each configured to receive a flow of oxidizer from the inlet section [compressor provides both primary and secondary air, see paragraph 0020] upstream of the DC system; wherein the fuel-oxidizer nozzle comprises a first nozzle disposed upstream of the detonation chamber, and further wherein the fuel-oxidizer nozzle forms a fuel injection opening therethrough configured to provide a flow of fuel to a first flow of the flow of oxidizer through the fuel-oxidizer nozzle; and wherein the gas nozzle comprises a second at least convergent-[divergent aspect is unclear] nozzle extended through the detonation chamber wall at least partially along the longitudinal direction, wherein the gas nozzle 14, 20 provides a second flow of the flow 
 wherein the gas nozzle of the DC system 14, 20 is disposed radially between the fuel-oxidizer nozzle and the detonation chamber wall, and wherein the gas nozzle is disposed upstream of the detonation chamber;
 wherein the gas nozzle 14, 20 of the DC system is defined through the detonation chamber wall at least partially along a radial direction relative to the combustion centerline;
 wherein the DC system comprises a plurality of the gas nozzle 14, 20 extended through the detonation chamber wall at least partially along a radial direction relative to the combustion centerline, wherein the plurality of the gas nozzle is disposed in an adjacent circumferential arrangement through the detonation chamber wall relative to the combustion centerline;	 wherein the plurality of the gas nozzle is disposed in an adjacent arrangement along the longitudinal direction through the detonation chamber wall;	
  (17) wherein the gas nozzle 14, 20 of the DC system is disposed at an acute angle through the detonation chamber wall;	 wherein the detonation chamber wall defines a longitudinally extended portion within the detonation chamber, wherein the longitudinally extended portion is extended downstream of the gas nozzle to direct the flow of gas at least partially co-directional to the detonation chamber wall.
  	As set forth above, Vandervort teach the gas nozzle 14 [Fig. 3] defining a second nozzle extended through the detonation chamber wall 12 at least partially along the it is unclear whether the downstream end is divergent in Fig. 3.  Kuhring teaches cooling holes in the combustion chamber wall forming a second convergent-divergent nozzle [Figs. 6, 7] extended through the combustion chamber wall 9 is equivalent to using a chamfer / convergent portion 11 or 12 and throat [Figs. 5A or 5D or 5C].  Szetela teach the equivalence of using a constant cross-section for the gas nozzle [Fig. 7] with a convergent-divergent cross-section for the gas nozzle.  Joshi et al may be applied as a teaching reference that teaches the use of the converging-diverging gas nozzle shape serves to arrest / prevent the rotating detonation wave from propagating therethrough to undesired areas [see paragraphs 0030 and 0031].  Rankin may optionally be applied as a teaching reference teaching that rotating detonation chambers walls, in particular, require by use of oxidizer cooling.  It would have been obvious to one of ordinary skill in the art to employ a gas nozzle / gas nozzles spaced in adjacent arrangement along the longitudinal direction and in the circumferential direction through the detonation chamber wall in radial arrangement with the fuel-oxidizer nozzle and configured to receive a flow of oxidizer [from the inlet section] upstream of the DC system and wherein the gas nozzle provides a second flow of the flow of oxidizer into the detonation chamber at least partially co-directional to the detonation chamber wall, as taught by Vandervort, for detonation combustion chambers, 
	Interpretation 2) 

	Alternately, Szetela [see annotations] teach A combustion system, the combustion system comprising: a combustion chamber wall 20,18 extended circumferentially about a combustion centerline and extending along a longitudinal direction between an upstream end and a downstream end of a combustion chamber formed by the combustion chamber wall 10; and a fuel-oxidizer nozzle [not shown, but typical in the art] and a gas nozzle [see annotations] each in radial arrangement with one another, wherein the fuel-oxidizer nozzle [not shown, but typical in the art] and the gas nozzle are each configured to receive a flow of oxidizer [AIR] from upstream of the combustion system; and wherein the gas nozzle comprises a second convergent-divergent nozzle 14 [see Fig. 8] extended through the combustion chamber wall at least partially along the longitudinal direction, 
 As for wherein each longitudinal position of the plurality of the gas nozzle forms an increasing pressure ratio along a downstream direction from the fuel-oxidizer nozzle, wherein the pressure ratio is relative to a pressure plenum and the detonation chamber, Ansart et al teach wherein each longitudinal position of the plurality of the gas nozzle / holes 12 forms an increasing pressure ratio / drop along a downstream direction from the fuel-oxidizer nozzle [at the head / left end of the combustion chamber 1], wherein the pressure ratio / drop is relative to a pressure plenum [outside of 4] and the combustion chamber 4 [see col. 1, lines 35-52; col. 2, lines 1-28].  It would have been obvious to one of ordinary skill in the art to increase the pressure ratio of the gas nozzles along the downstream direction, as taught by Ansart, as the typical practice in the art for the cooling flow.
Claims 4, 8, 9, 10, 14, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Kurosaka combination, as applied above, and further in view of Stamm (3,995,422).  The prior art teach claims 8, 18.  For an alternate treatment of these limitations: Vandervort et al teach the gas nozzle 14, 20 is disposed at an acute angle . 
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
For Mizener, applicant’s arguments remain not persuasive as the overall rotating detonation combustion chamber was interpreted to read on multiple of chambers 1602.  Furthermore, there is no structure in the claims preventing an interpretation of the claims as was done above by the Examiner.  The multiple annular chambers in conjunction are part of an overall rotating detonation system.  There is nothing in the claims excluding the use of intervening walls between the nozzles [which is disclosed] or even in the chamber itself.  Furthermore, applicant is reminded that the claims were defined using the open ended language “comprising” which allows additional elements to be present.  See MPEP 2111.03 cited previously.  
 For the second & third point of the gas nozzle providing a flow of oxidizer in Mizener, applicant regards “the end wall upstream of the detonation chamber 1602 of Mizener was interpreted as constituting the claimed detonation chamber wall” as not reading on claim 1, 11.  In rebuttal, applicant’s original claims 2, 12 and still pending at the most recent action of 11/30/2020, recited: 
“the gas nozzle is disposed between the fuel-oxidizer nozzle and the detonation chamber wall, and wherein the gas nozzle is disposed upstream of the detonation chamber.”  

“[0040] Referring back to FIGS. 2-4, the RDC system 100 further includes a gas nozzle 110 defining a second convergent-divergent nozzle extended through the detonation chamber wall 105 at least partially along the longitudinal direction L. The gas nozzle 110 provides a flow of gas, shown schematically by arrows 82, into the detonation chamber 115 at least partially co-directional to the detonation chamber wall 105, such as shown schematically by arrows 101. In various embodiments, the gas nozzle 110 is disposed radially outward of the fuel-oxidizer nozzle 120 along a combustion centerline 13 extended through the RDC system 100. In the various embodiments, the gas nozzle 110 is disposed upstream of the detonation chamber 115”
Accordingly, for Fig. 2, the gas nozzle 110 is upstream of the detonation chamber and still regarded as part of the detonation chamber wall.  Mizener, after modification, is analogously configured when the fuel is shutoff to any given nozzle, as taught by e.g. Falempin.  Accordingly, while applicant may have canceled claims 12, 13 with the instant amendment, there is nothing in the claim amendments nor the specification that precludes the Mizener’s arrangement from being encompassed by the claim interpretation, especially, as the specification’s teachings remain. Additionally, applicant’s glossing over the teachings of the other prior art applied with a broad allegation [see e.g. pages 5, 9-10 of arguments] fail to consider the teachings of the prior art as a combination, and overlooks key teachings applied to the claims.  
Lastly, applicant alleges: 
“The Applicant notes that, at paragraph 11, at pages 9-10 of the Office Action, the examiner admits that Mizener fails to teach the foregoing features, and as such, more or less admits that the interpretation of Mizener as discussed above is misplaced. While the Examiner may be permitted to provide different interpretations of the art, the Applicant may also rely on the Examiner’s explicit admission of the failure of the art to teach certain features of the claims. Therefore, the Applicant also relies on the Examiner’s admission of Mizener’s shortcoming”

With regard to Vandervort, applicant alleges 
“Vandervort is clear that the film cooling holes 14 are through holes that are cylindrical or oval, and not convergent in any manner.  Fig. 3 depicts the film cooling hole with a chamfered opening, but there is no teaching of a convergent-divergent opening with a throat therewithin”
In rebuttal, the chamfer forms the convergent section and the Fig 3 [annotated below] shows the area is convergent.  Fig. 3 also shows a constant area (diameter) throat so applicant’s allegations are misdirected.  Applicant is reminded that the Figs. MPEP 2125 states:

	I. DRAWINGS CAN BE USED AS PRIOR ART
Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as “enabled disclosures.”

	 

    PNG
    media_image3.png
    196
    423
    media_image3.png
    Greyscale
 

Regarding Joshi, Applicant’s arguments misrepresent the Examiner’s position, taking the reference out of context.  Joshi was applied as a teaching reference as to the benefits of using convergent-divergent nozzles in rotating detonation systems, not particularly for the cooling aspect.  “Joshi et al may be applied as a teaching reference that teaches the use of the converging-diverging gas nozzle shape serves to arrest / prevent the rotating detonation wave from propagating therethrough to undesired areas [see paragraphs 0030 and 0031].”  The other prior art, especially Kuhring and Szetela, especially were applied for modifying the gas nozzle / cooling holes to have a convergent-divergent nozzle, with Joshi applied solely to teach the benefits of that shape in a rotating detonation system.  
In response to applicant's argument that Kurosaka & Vandervort are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, applicant alleges: 
“Kurosaka discloses a single circumferential detonation chamber in which an air inlet port and a fuel inlet port are arranged upstream of the detonation chamber. Vandervort, on the other hand, discloses a detonation chamber that is surrounded by a bypass chamber, which includes an outer wall. In other words, Vandervort discloses a double walled structure in which the bypass wall 12 having the cooling film holes 14 is provided as the detonation chamber wall, and an additional outer wall 16 is provided to define the bypass chamber 18. Significant modifications would be required in order to incorporate the double walled structure of Vandervort into the device of 
Applicant’s arguments allege a bypass chamber and double wall, such as shown in Vandervort would be necessary and allege that may result in inoperability.  Applicant’s arguments are not persuasive as Vandervort and Kurosaka are both concerning with detonating combustion systems and that in itself makes the combination analogous.  Vandervort is also clearly analogous in that it is also relevant to the problem solved, of cooling.  Accordingly, applicant’s allegations provide no reasoning why the gas nozzle of Vandervort, would be inoperable with the device of Kurosaka, especially, if the effect of the cooling is highly localized and/or near the combustion chamber wall, which is consistent with the film cooling used by Kurosaka [paragraphs 0007-0010] and also disclosed by applicant.  Furthermore, applicant neglects the clear teachings of Rankin, which was previously applied:
“Rankin may optionally be applied as a teaching reference teaching that rotating detonation chambers walls, in particular, require by use of oxidizer cooling.”  “…Rankin is optionally applied as the nexus for the specific need of cooling of rotating detonation chamber walls as used to prolong the life of the rotating detonation chamber walls and/or combustor itself.”   
Rankin [see e.g. Fig. 18] is analogous art to both Kurosaka, Vandervort, and applicant’s disclosure and clearly teaches a double wall with bypass flow for the cooling [Fig. 18] of rotating detonation chambers walls.  Accordingly, applicant’s arguments fail to persuade as the prior art is much closer than admitted by applicant.   Moreover, applicant neglects the teachings of the other prior art, especially Kuhring and Szetela, as these were specifically applied for modifying the gas nozzle / cooling holes to have a convergent-.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

January 26, 2022
	

	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Henceforth referred to as the Mizener combination A.
        2 Henceforth referred to as the Mizener combination B
        3 Henceforth referred to as the Kurosaka combination